      Case 3:21-cv-00161-S Document 1 Filed 01/25/21                 Page 1 of 5 PageID 1



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JAMES JOSEPH JULUKE, JR.,                )
an individual,                           )
                                         )                    Case No.: 3:21-cv-161
       Plaintiff,                        )
v.                                       )
                                         )
TEXAS COMMUNITY CENTER FOR               )
BEHAVIORAL HEALTH, LLC,                  )
a Texas Limited Liability Company,       )
                                         )
       Defendants.                       )
________________________________________ )

                                          COMPLAINT

        Plaintiff, JAMES JOSEPH JULUKE, JR. through his undersigned counsel, hereby files

this Complaint and sues TEXAS COMMUNITY CENTER FOR BEHAVIORAL HEALTH,

LLC, a Texas Limited Liability Company, for injunctive relief, attorneys’ fees and costs pursuant

to 42 U.S.C. § 12181 et seq., (“AMERICANS WITH DISABILITIES ACT” or “ADA”) and

alleges:

                                JURISDICTION AND PARTIES

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

        2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendant’s Property, which is the subject of this action, is located in Dallas County, Texas.

        3.      Plaintiff, JAMES JOSEPH JULUKE, JR. (hereinafter referred to as “MR.

JULUKE” or “Plaintiff”), is a resident of the State of Texas in Dallas County.
      Case 3:21-cv-00161-S Document 1 Filed 01/25/21                 Page 2 of 5 PageID 2



        4.      MR. JULUKE is a qualified individual with a disability under the ADA. In 1994,

MR. JULUKE suffered an injury to his spinal cord resulting in trauma to his T-10 vertebrae. MR.

JULUKE is a paraplegic and is disabled.

        5.      MR. JULUKE’s disability, at all times material hereto, impairs his ability to walk,

stand and bend, all major life activities, and requires him to use a wheelchair to ambulate.

        6.      Defendant, TEXAS COMMUNITY CENTER FOR BEHAVIORAL HEALTH,

LLC, a Texas Limited Liability Company (hereinafter referred to as “Defendant”), is registered to

do business in the State of Texas. Upon information and belief, Defendant is the owner, lessor

and/or operator of the real property and improvements which are the subject of this action, to wit:

the “Property,” generally located at 1902 Country Club Drive, Carrollton, Texas 75006.

        7.      All events giving rise to this lawsuit occurred in the Northern District of Texas.

                                       COUNT I
                          (VIOLATION OF TITLE III OF THE ADA)

        8.      Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

        9.      The Property, a shopping plaza with income tax preparation and other services, is

open to the public and provides goods and services to the public.

        10.     Plaintiff has visited the Property and attempted to utilize the goods and services

offered at the Property and plans to return to the Property in the near future.

        11.     During his visits, MR. JULUKE experienced serious difficulty accessing the

goods and utilizing the services therein due to the architectural barriers discussed in this

Complaint.

        12.     MR. JULUKE continues to desire to visit the Property, but fears that he will again


                                                     2
         Case 3:21-cv-00161-S Document 1 Filed 01/25/21               Page 3 of 5 PageID 3



encounter serious difficulty and safety hazards due to the barriers discussed herein which still

exist.

          13.   Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.304 et seq. by excluding and/or

denying Plaintiff the benefits of the goods and services located on the Property by failing to

provide and/or correct the following barriers to access which Plaintiff personally observed,

encountered, and which hindered his access:

                A.     Plaintiff encountered inaccessible parking designated for disabled use due

                       to excessive slopes and pavement in severe disrepair within the spaces.

                B.     Plaintiff encountered inaccessible parking designated for disabled use due

                       to a built-up curb ramp which protrudes into the access aisle of the two (2)

                       disabled use parking spaces provided at the Property.

                C.     Plaintiff encountered inaccessible parking designated for disabled use due

                       to narrow dimensions of the aforesaid spaces.

                D.     Plaintiff encountered inaccessible routes leading from the disabled use

                       parking spaces to the Property entrances due to excessive slopes and

                       pavement in disrepair along the curb ramp and sidewalk causing

                       dangerous conditions throughout the Property.

          14.   Upon information and belief, there are other current violations of the ADA and

the ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is

performed by the Plaintiff or Plaintiff’s representatives can all said barriers be identified.

          15.   To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

                                                      3
     Case 3:21-cv-00161-S Document 1 Filed 01/25/21                 Page 4 of 5 PageID 4



provisions of the ADA.

       16.     Independent of his intent to return as a patron to the Property, Plaintiff

additionally intends to return to the Property as an ADA tester to determine whether the barriers

to access stated herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendants.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein. Moreover, but for the barriers to access

discussed here, Plaintiff would frequent the Property more often.

       19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendants.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendants and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               Defendants is in violation of the ADA;

       B.      That the Court enter an Order directing Defendants to alter its facilities to

               make them accessible to and useable by individuals with disabilities to the

               full extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendants to evaluate and

               neutralize its policies and procedures towards persons with disabilities for


                                                    4
Case 3:21-cv-00161-S Document 1 Filed 01/25/21               Page 5 of 5 PageID 5



       such reasonable time so as to allow Defendants to undertake and complete

       corrective procedures;

 D.    That the Court award reasonable attorneys’ fees, costs (including expert

       fees), and other expenses of suit, to the Plaintiff; and

 E.    That this Court award Plaintiff such other additional and proper relief as

       may be just and equitable.

                                Respectfully Submitted,


                                By:    /s/ Louis I. Mussman       .




                                       Louis I. Mussman
                                       Attorney-in-charge
                                       N.D. TX No. 597155FL
                                       Ku & Mussman, P.A.
                                       18501 Pines Boulevard, Suite 209-A
                                       Pembroke Pines, FL 33029
                                       Tel: (305) 891-1322
                                       Fax: (954)686-3976
                                       Louis@kumussman.com

                                       and

                                       Gerald J. Smith, Sr.
                                       Texas Bar No.: 24039316
                                       The Law Office of G. J. Smith, Sr., PLLC
                                       2000 E. Lamar Blvd., Suite 600
                                       Arlington, TX 76006
                                       Tel: (817) 635-3100
                                       Fax: (817) 635-3104
                                       attorney@gjsmithlaw.com




                                             5
